NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                 Appellee,

                                        v.

                      RONALD CHARLES HOSKINS,
                              Appellant.

                             No. 1 CA-CR 20-0101
                              FILED 3-16-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2018-142733-001
               The Honorable Aryeh D. Schwartz, Judge

                      VACATED AND REMANDED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Jennifer L. Holder
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Aaron J. Moskowitz
Counsel for Appellant
                            STATE v. HOSKINS
                            Decision of the Court



                     MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge David B. Gass and Judge Michael J. Brown joined.


W E I N Z W E I G, Judge:

¶1           Ronald Hoskins contests his sentence for a misdemeanor
count of criminal damage. We vacate the sentence and remand for
sentencing proceedings consistent with this decision.

             FACTS AND PROCEDURAL BACKGROUND

¶2             The victim and Hoskins were neighbors who shared a
common road to enter and exit their development. Their relationship
soured after the victim complained that Hoskins’s son had parked his
trailer truck in a way that blocked the victim’s view of oncoming traffic
when exiting the development. Hoskins later vandalized the victim’s car
with a white substance that caused paint damage. The victim recorded
video of Hoskins in the act and reported him to police. Hoskins was
arrested and officers found a bottle of the white substance in his truck.

¶3            Hoskins was charged with one count of criminal damage, a
class 6 felony. The State alleged aggravating factors. The indictment was
later amended with the superior court’s approval to designate and charge
a class 1 misdemeanor.

¶4            After a three-day bench trial, the trial court found Hoskins
guilty. At sentencing, Godinez testified about Hoskins’ threats and
vandalism and the State argued Hoskins had “not learned his lesson” or
expressed remorse. Hoskins did not contest or address this alleged lack of
remorse. The court then sentenced Hoskins to one year of supervised
probation, considering “aggravators and mitigators,” including
defendant’s lack of remorse and failure to accept responsibility, which the
court described as “shocking.” Hoskins timely appealed. We have
jurisdiction. See A.R.S. §§ 12-120.21(A)(1), 13-4031, -4033(A)(1).

                               DISCUSSION

¶5          Hoskins only contests his sentence on appeal. We will not
disturb a sentence within the appropriate statutory range unless the


                                     2
                            STATE v. HOSKINS
                            Decision of the Court

superior court has abused its discretion. State v. Cazares, 205 Ariz. 425, 427,
¶ 6 (App. 2003). An abuse of discretion occurs when the “sentencing
decision is arbitrary or capricious, or when the court fails to conduct an
adequate investigation into the facts relevant to sentencing.” State v. Ward,
200 Ariz. 387, 389, ¶ 6 (App. 2001) (citing State v. Fillmore, 187 Ariz. 174, 184
(App. 1996)).

¶6            Hoskins first argues the trial court improperly aggravated his
sentence based on “the nature and circumstances of the crime” because it
never “articulated” the precise nature or circumstances supporting his
sentence. A.R.S. § 13–701(D)(27). We find no error. Hoskins was sentenced
to one year of supervised probation and fined him $1,867.30, which falls
within the sentencing range for a class 1 misdemeanor. See A.R.S. § 13-
902(A)(5) (three years of probation or less); A.R.S. § 13-802(A) (fines of
$2,500 or less). Moreover, the sentencing transcript indicates that the
superior court considered relevant factors and record evidence, including
Hoskins’ history of hostile acts against the victim, the victim’s statements
and Hoskins’ limited criminal history.

¶7            Hoskins next contends the court improperly aggravated his
sentence for showing a lack of remorse and failing to accept responsibility.
We review this argument for fundamental error because Hoskins never
raised it below. State v. Henderson, 210 Ariz. 561, 567, ¶ 19 (2005). A court
commits fundamental error by depriving “a defendant of a constitutional
or statutory right necessary to establish a viable defense or rebut the
prosecution’s case,” State v. Escalante, 245 Ariz. 135, 141, ¶ 19 (2018), and the
defendant suffers prejudice, Henderson, 227 Ariz. at 568, ¶ 26. And, as
relevant here, a sentencing court deprives a defendant of an essential right
to a defense by considering the defendant’s lack of remorse and failure to
admit guilt. State v. Trujillo, 227 Ariz. 314, 318, ¶ 15 (App. 2011) (remanding
for resentencing where “the record plainly indicates that the trial court’s
sentencing decision was influenced by [the defendant’s] failure to admit
guilt and his lack of remorse; therefore, a reasonable likelihood exists that
a sentencing judge, without consideration of those factors, could have
imposed sentences more favorable to [the defendant]”).

¶8             On this record, the superior court fundamentally erred.
Before and after sentencing, the court stressed Hoskins’ “lack of remorse
and failure to take responsibility for his actions,” which it described as
“shocking . . . quite frankly.” These were not “mere passing comments,”
and instead reflect that the court was “very concerned” about such
behavior. Id. at 319, ¶ 20. As to prejudice, “the court could have reasonably
imposed a lighter sentence.” Id. at 318, ¶ 16.


                                       3
                            STATE v. HOSKINS
                            Decision of the Court

                               CONCLUSION

¶9            We vacate the sentence imposed and remand for resentencing
consistent with this decision.1




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




1       Hoskins informed this court that this appeal might be moot. We
exercise our discretion, however, to resolve the appeal on its merits. See
State v. Valenzuela, 144 Ariz. 43, 44 (1985) (noting the discretion of appellate
courts to decide moot issues).


                                         4